FILED
                               NOT FOR PUBLICATION                          NOV 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



SERGIO OLEA REYNOSO; AURORA                        No. 08-73021
GONZALEZ SANCHEZ,
                                                   Agency Nos. A095-446-783
               Petitioners,                                    A095-446-784

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Sergio Olea Reynoso and Aurora Gonzalez Sanchez, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen proceedings due to ineffective assistance of

counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005), and we deny the petition for review.

      The BIA acted within its discretion in denying petitioners’ motion to reopen

because petitioners did not establish that their former counsel “failed to perform

with sufficient competence.” See Mohammed, 400 F.3d at 793.

      The motion to withdraw as attorney of record is granted. The Clerk shall

amend the docket to reflect that petitioners are appearing pro se, and their address

is 1016 S. Exmoor Ave., Compton, CA 90220.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73021